UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

JACQUELINE D. KENNEDY,

                      Plaintiff,                1:16-cv-00855-MAT
         -v-                                    DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                                 INTRODUCTION

      Jacqueline D. Kennedy (“Plaintiff”), represented by counsel,

brings this action under Title XVI of the Social Security Act (“the

Act”),   seeking    review   of    the    final     decision     of    the   Acting

Commissioner    of     Social      Security        (“the   Commissioner”         or

“Defendant”), denying her application for supplemental security

income (“SSI”). The Court has jurisdiction over the matter pursuant

to 42 U.S.C. § 405(g). Presently before the Court are the parties’

competing   motions    for   judgment      on   the   pleadings       pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons

set forth below, Plaintiff’s motion is granted to the extent that

the   matter   is     remanded     to    the    Commissioner          for    further

administrative proceedings consistent with this Decision and Order.

                          PROCEDURAL BACKGROUND

      On December 7, 2012, Plaintiff protectively filed for SSI,

alleging disability      beginning       January    1,   2010.   Administrative

Transcript (“T.”) 55-56. The claim was initially denied on May 17,

2013, and Plaintiff timely requested a hearing. T. 70-84. On
September 9, 2014, a hearing was conducted in Buffalo, New York by

administrative law judge (“ALJ”) Eric Glazer. T. 27-49. Plaintiff

appeared with her attorney and testified. Id.

      The ALJ issued a partially favorable decision on February 15,

2015, finding that Plaintiff had been disabled for a closed period

from April 26, 2012 through August 21, 2014. T. 6-21. The ALJ

further found that beginning August 22, 2014, Plaintiff experienced

medical improvement and from that point forward, was no longer

disabled. T. 18-21. Plaintiff timely requested review of the ALJ’s

decision by the Appeals’ Council. T. 5. The Appeals Council denied

Plaintiff’s request for review on September 12, 2016, making the

ALJ’s decision the final decision of the Commissioner. T. 1-5.

Plaintiff then timely commenced this action.

                                 THE ALJ’S DECISION

      The     ALJ     applied      the     five-step    sequential        evaluation

promulgated by the Commissioner for adjudicating disability claims.

See   20    C.F.R.    §    404.1520(a).     At   step   one    of   the   sequential

evaluation,     the       ALJ   found    that   Plaintiff     had   not   engaged   in

substantial gainful activity since the alleged onset date. T. 13.

      At step two, the ALJ determined that from April 26, 2012

forward, Plaintiff suffered from the “severe” impairments of breast

cancer and carpal tunnel syndrome. T. 13.

      At step three, the ALJ found that for a closed period from

April 26, 2012 to August 21, 2014, Plaintiff did not have an

impairment or combination of impairments that met or medically


                                            2
equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 13.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”), during the closed

period from April 26, 2012 to August 21, 2014, to perform sedentary

work as   defined   in   20    C.F.R.       416.967(a), with    the following

additional limitations: can lift and carry less than ten pounds;

sit six hours, stand two hours, and walk two hours; never reach

overhead with both upper extremities; limited to handling (gross

manipulation), fingering (fine manipulation), and feeling for one-

sixth of a work shift; can occasionally climb ramps, stairs,

ladders, and scaffolds; can never stoop, kneel, crouch, or crawl;

limited to reading ordinary newspaper or book print; and would be

absent twice a month at two hours each for pre-arranged clinical

chemotherapy provider appointments, including vicinity travel to

and from work site. T. 14.

     At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work during the closed period from

April 26, 2012 to August 21, 2014. T. 17.

     At   step   five,   the   ALJ   relied      on   the   Medical-Vocational

Guidelines in 20 C.F.R. Part 404, Subpart P, Appendix 2, to

determine that, taking into account Plaintiff’s age, education,

work experience, and RFC, there were no jobs that existed in

significant numbers in the national economy that Plaintiff could

have performed during the closed period. Id. Accordingly, the ALJ


                                        3
found that Plaintiff was disabled from April 26, 2012 through

August 21, 2014. T. 18.

     In   finding   that    Plaintiff       was    no   longer   disabled   as   of

August 22, 2014, the ALJ purported to adhere to the eight-step

evaluation    process      to   determine         if    Plaintiff’s     disability

continued. See 20 C.F.R. § 416.994(b)(5).

     At step one, the ALJ found that beginning August 22, 2014,

Plaintiff did not have an impairment or combination of impairments

that met or medically equaled an impairment listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1. T. 18.

     At step two, the ALJ found there was medical improvement as of

August 22, 2014. Id. At steps three and five, the ALJ found that

Plaintiff’s medical improvement was related to her ability to work

and that Plaintiff now had a new RFC to perform the full range of

light work as defined in the regulation. T. 18-19. At step six, the

ALJ found that Plaintiff’s past relevant work as a waitress and

housekeeper   did   not    require   the      performance        of   work-related

activities precluded by her new RFC. T. 20. Accordingly, the ALJ

found that Plaintiff’s disability had ended. However, he continued

on to step seven, and found that considering Plaintiff’s age,

education, work experience, and RFC, there was also other work

Plaintiff was capable of performing in the national economy,

further supporting his finding that Plaintiff’s disability ended

August 22, 2014. T. 20-21.




                                        4
                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court     nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                       DISCUSSION

         Plaintiff contends that remand of this matter is warranted for

the following reasons: (1) the ALJ failed to properly evaluate

whether         Plaintiff’s      medically        determinable       impairments        of

                                              5
rheumatoid arthritis, sensory motor neuropathy, back pain, and

femur   fracture       requiring      surgery        were     severe;     (2)    the     ALJ

improperly found there was medical improvement on August 22, 2014;

and (3) the ALJ failed to properly evaluate Plaintiff’s RFC.

     For the reasons discussed below, the Court finds the ALJ

failed to support with substantial evidence his finding of medical

improvement as of August 22, 2014. Accordingly, remand of this

matter is warranted for further administrative proceedings.

I.   The ALJ’s Finding of Medical Improvement was Not Supported by
     Substantial Evidence

     A.     Legal Standard for Determining Medical Improvement

     Recipients        of     disability        benefits         must     be     evaluated

periodically      to    determine      if       there    “has      been    any       medical

improvement in [their] impairment(s) and, if so, whether this

medical   improvement        is    related      to   [their]       ability      to    work.”

20 C.F.R. § 416.994(b). Where medical improvement related to a

benefits recipient’s ability to work has occurred, in most cases,

the Commissioner “must also show that [the recipient is] currently

able to engage in substantial gainful activity before [finding the

recipient   is]    no       longer   disabled.”         Id.      Furthermore,        medical

improvement “is determined by a comparison of prior and current

medical evidence which must show that there have been changes

(improvement)     in    the       symptoms,     signs       or    laboratory      findings

associated with that impairment(s).” 20 C.F.R. § 416.994(b)(2)(i).




                                            6
     To determine whether a claimant’s period of disability has

ended, the Commissioner must engage in an eight-step analysis set

forth in 20 C.F.R. § 416.994(b)(5). While the Second Circuit has

not directly ruled on this issue, this District, along with other

districts within the Second Circuit and other Circuit Courts, have

held that the eight-step analysis should be applied in cases

involving a closed period of disability. See, e.g., Torres v.

Colvin, No. 1:16-CV-00625-HBS, 2018 WL 3301437, at *5 (W.D.N.Y.

July 5, 2018); Cook v. Colvin, No. 13cv1946(TPG), 2015 WL 5155720,

at *11 (S.D.N.Y. Sept. 2, 2015); Nascimento v. Colvin, 90 F. Supp.

3d 47 (E.D.N.Y. 2015), King v. Astrue, No. 10-CV-6219, 2012 WL

253411, at *5 (W.D.N.Y. Jan. 26, 2012); cf. Waters v. Barnhart, 276

F.3d 716, 719 (5th Cir. 2002) (“we follow the Tenth, Seventh,

Eleventh,   and   Third   Circuits       in   holding   that   the   medical

improvement standard applies to the cessation date in closed period

cases”); Shepherd v. Apfel, 184 F.3d 1196, 1200 (10th Cir. 1999)

(“applying the medical improvement standard to cases involving a

closed period of disability is consistent with the language and

legislative purpose in the Reform Act”).

     Step two of the eight-step analysis requires a finding of

medical improvement. 20 C.F.R. § 416.994(b)(5). Under the 1984

Amendments to the Social Security Act, a determination that a

claimant is no longer disabled may only be reached if it is

supported by “substantial evidence which demonstrates that there

has been any medical improvement in the individual’s impairment or


                                     7
combination of impairments.” 42 U.S.C. § 423(f)(1)(A). Medical

improvement is defined as “any decrease in the medical severity of

[a claimant’s] impairment(s) which [were] present at the time of

the most recent favorable medical decision that [the claimant was]

disabled    or       continued    to       be    disabled.”    20     C.F.R.

§ 416.994(b)(1)(i). A finding “that there has been a decrease in

medical severity must be based on changes (improvement) in the

symptoms,   signs,    or   laboratory      findings   associated   with   your

impairment(s).” Id. Notably, it is the Commissioner’s burden to

establish medical improvement. McDowell v. Colvin, No. 2:15-CV-87,

2016 WL 2347854, at *3 (D. Vt. May 4, 2016) (“The Commissioner has

the burden of proving each step of the analysis under the medical

improvement standard.”); see also King, 2012 WL 253411, at *5 (“It

is the Commissioner's burden to establish medical improvement.”).

     Here, the ALJ found there was medical improvement on August

22, 2014 and Plaintiff was no longer under a disability because

oncology treatment notes indicated Plaintiff was doing well in her

cancer recovery. T. 18. Specifically, the ALJ noted Plaintiff’s

examination did not reveal any palpable abnormalities and there

were no signs of recurrence/malignancy; nor was there tenderness of

the upper extremities bilaterally, Plaintiff’s strength was 5/5

bilaterally and she had a full range of motion. Id. The Court

finds, for the reasons discussed below, that this determination was

not supported by substantial evidence.




                                       8
     B.    Lack of Opinion Evidence

     As   an    initial   point,   the     Court    notes   no    consultative

examinations were performed in this matter and the only opinion

evidence of record is a medical source statement completed by

Plaintiff’s treating oncologist, Dr. Vivian Linfield, on April 12,

2013 for the New York State Office of Temporary and Disability

Assistance. T. 1012-17. Dr. Linfield’s source statement referenced

attached medical records detailing Plaintiff’s treatment and left

the functional assessment section completely blank. T. 1016.

     In   his   decision,   the ALJ       stated   that   “[a]s   for   opinion

evidence,” he “relied on the opinions and extensive treatment

records of Dr. Linfield”, as well as the records of Plaintiff’s

reconstructive surgeon and clinical notes of her primary care

provider. T. 17. However, the ALJ failed to explain what purported

“opinions” by Dr. Linfield he was relying upon. Instead, to support

his finding medical improvement occurred as of August 22, 2014, the

ALJ relied on two followup oncology care treatment notes, dated

April 21, 2014 and August 21, 2014. T. 18.

     On August 21, 2014, Plaintiff was examined by Dr. Toan Nguyen

for followup care of her bilateral total mastectomy. T. 1214-15,

1223-24. Dr. Nguyen noted Plaintiff was taking Anastrozole without

significant side effects and had her mediport removed in February

2014. T. 1214. He reported Plaintiff was feeling well and had no

new complaints at the time. Id. Upon examination, Plaintiff was in

no acute distress and walked with a normal gait for her age. Id.


                                      9
Plaintiff’s      upper     extremities     were    normal      to     inspection

bilaterally, with full range of motion. T. 1215. Dr. Nguyen noted

Plaintiff was doing well with no signs of recurrence or malignancy,

but short-term followup care was needed to ensure stability. Id.1

      The ALJ also referred to an oncology progress note completed

by physician assistant (“PA”) James A. Miller on April 21, 2014.

T. 18 referring to T. 1171-72. As the ALJ noted, this progress note

revealed Plaintiff was having some discomfort with the tissue

expanders put in as part of the breast reconstruction process, but

overall, was doing well. T. 1171. Specifically, PA Miller noted

Plaintiff was in no acute distress, with no cyanosis, clubbing, or

edema on her extremities. T. 1172. PA Miller noted Plaintiff

reported occasional shortness of breath when she vigorously exerts

herself,   but   her     shortness   of   breath   did   not   stop    her   from

activities of daily living. T. 1171.

      The ALJ’s reliance on two of Plaintiff’s treatment notes to

find medical improvement, in the absence of any supporting medical

opinion, was erroneous. It is well-established that an ALJ may not

base a medical improvement finding on his own “lay interpretation”

of the medical evidence, “uncorroborated by a physician’s opinion

or assessment.” Torres, 2018 WL 3301437, at *5. Here, as noted



      1

      In his decision, the ALJ incorrectly referred to Dr. Nguyen’s August 21,
2014 treatment note as being a treatment note from Dr. Linfield. See T. 18. On
review, the Court notes the treatment note was erroneously classified as a
medical record from Dr. Linfield when it was submitted to the record. See T.
1213. Regardless of this error, the treatment note indicates Plaintiff was doing
well with her recovery from a bilateral total mastectomy on August 21, 2014.

                                      10
above, no physician offered any opinion regarding a change in

Plaintiff’s functioning as of August 22, 2014, and the ALJ relied

solely on his own lay reading of Plaintiff’s treatment notes to

support his conclusions. This was error and necessitates remand.

See id. (because the ALJ’s determination of medical improvement was

“procedurally defective,” it was necessary to remand for further

administrative proceedings). The ALJ’s conclusory statement that he

had relied on unspecified “opinions” of Dr. Linfield does not

change    the   Court’s      determination.       As    noted     above,    neither

Dr. Linfield nor any other physician submitted an opinion that the

ALJ could have reasonably relied upon supporting his conclusions.

     C.     Failure to Consider Additional Impairments

     The Court also finds that the ALJ erred in not considering the

medical impact of Plaintiff’s impairments other than breast cancer

in considering whether she had experienced medical improvement.

While the treatment records relied upon by the ALJ do indicate

Plaintiff experienced some improvement in regards to her breast

cancer    diagnosis    and     subsequent        bilateral      mastectomies      and

chemotherapy, they in no way demonstrate Plaintiff experienced

medical    improvement    of    her     carpal    tunnel     syndrome      or   other

diagnosed   impairments, including            sensory     motor   neuropathy      and

rheumatoid arthritis. In fact, a review of Plaintiff’s treatment

notes    from   her   primary    care    office     and    Plaintiff’s      hearing

testimony indicates Plaintiff continued to experience substantial

pain and limitations as a result of her joint pain and rheumatoid


                                         11
arthritis. Specifically, in the most recent primary care treatment

notes of record, Plaintiff’s treating nurse practitioner (“NP”)

Ricardo Melendez noted on June 4, 2014, that upon examination,

Plaintiff had lower back pain with range of motion and palpation

with radiation to both legs. T. 1187. The same musculoskeletal

examination findings were noted on a May 7, 2014 treatment note.

T. 1191. Both treatment notes include references to Plaintiff’s

elevated rheumatoid factor. T. 1188-89.

     The ALJ found medical improvement based solely on his analysis

of Plaintiff’s oncology followup treatment notes.        This does not

constitute a comparison of the prior and current medical evidence

regarding   Plaintiff’s   rheumatoid   arthritis   and   carpel   tunnel

syndrome and its related limitations, or a finding there had been

“improvement(s) in the symptoms, signs or laboratory findings

associated with that impairment(s),” as required by 20 C.F.R.

§ 416.994(b)(2)(i). The ALJ made no mention of whether Plaintiff’s

elevated rheumatoid factor was resolved nor that approximately two

months prior to the August 21, 2014 treatment note which he relied

on for his medical improvement finding, Plaintiff was complaining

to her primary care provider, NP Melendez, of lower back pain with

radiation to both legs. See T. 1187.

     The ALJ based his medical improvement finding on his lay

interpretation of two treatment notes, without meaningful analysis

of the other evidence of record. An ALJ’s conclusory statements

that are not clearly supported by the referenced evidence do not


                                 12
serve as substantial evidence to support a finding that a claimant

is no longer disabled. See Torres, 2018 WL 3301437, at *5 (the

entirety of the ALJ’s discussion of plaintiff’s medical improvement

was    contained    in   one     paragraph,         which   did    not    constitute

substantial     evidence).      Furthermore,        when    the   record    contains

inconsistent evidence regarding a plaintiff’s impairments, as it

does    here,   a   small      sampling    of       treatment     notes    does   not

substantially support the finding of medical improvement. See

Carbone v. Astrue, No. 08-CV-2376 NGG, 2010 WL 3398960, at *9

(E.D.N.Y. Aug. 26. 2010) (where the medical record contained

inconsistencies concerning the number of seizures the claimant

experienced, the court remanded the case to determine whether the

claimant experienced medical improvement). Accordingly, the Court

finds that the ALJ’s determination that Plaintiff was no longer

disabled as of August 22, 2014 was not supported by substantial

evidence.

       As a result of the ALJ’s failure to support his finding of

medical improvement with substantial evidence, remand of this

matter is necessary. On remand, the ALJ should obtain updated

medical opinions from Plaintiff’s treating physicians or an opinion

from   a   consultative     physician,         to   properly    determine    whether

Plaintiff experienced medical improvement.

II. Plaintiff’s Remaining Arguments

       Plaintiff has also argued that the ALJ failed to properly

evaluate whether Plaintiff’s medically determinable impairments of


                                          13
rheumatoid arthritis, sensory motor neuropathy, back pain, and

femur fracture requiring surgery were severe, and further failed to

properly evaluate Plaintiff’s RFC. Having found remand necessary as

explained    above,    the   Court    need    not   and   does    not   address

Plaintiff’s remaining arguments.

                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 12) is granted to the extent that this matter

is   remanded   to    the    Commissioner     for   further      administrative

proceedings     consistent     with    this    Decision    and     Order.   The

Commissioner’s opposing motion for judgement on the pleadings

(Doc. 15) is denied. The Clerk of the Court is directed to close

this case.

      ALL OF THE ABOVE IS SO ORDERED.

                                           S/Michael A. Telesca
                                      _____________________________
                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge


Dated:      October 29, 2018
            Rochester, New York




                                       14
